Citation Nr: 0800157	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-28 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a lumbar diskectomy for a herniated pulposus.  

2.  Entitlement to an extension a temporary total rating 
beyond April 2005 for surgical treatment necessitating 
convalescence for residuals of lumbar diskectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel




INTRODUCTION

The veteran had active service from December 1994 until Mach 
1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159 (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's duty to 
assist the veteran.  Specifically, the veteran should be 
afforded an additional VA physical examination.    

The record reflects that in June 2004 the veteran received a 
VA examination.  In January 2005, he underwent a surgical 
procedure on his back and was granted a temporary total 
rating from January 2005 to April 2005.  Subsequently, in a 
May 2005 statement in support of a claim, he requested an 
additional VA examination.  A similar request was made again 
in his substantive appeal dated September 2005 where he 
claimed that his back condition had worsened since his June 
2004 examination.     

Accordingly, another VA examination was scheduled for January 
2006, for which the veteran failed to report.  Notice of the 
January 2006 examination was sent to the veteran at the 
address provided in his substantive appeal. Later, through 
correspondence dated March 2006, July 2006, and June 2007, he 
provided a different address and stated that he had moved 
from his previous address after notice of the January 2006 
examination had been sent.   

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995).  The state 
of the record is uncertain as to the severity of the 
veteran's lumbar spine condition and an updated VA 
examination is therefore needed in order to make an informed 
decision regarding the veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Although the RO appropriately scheduled such an additional 
examination, the veteran failed to report because, as he 
maintains, he did not receive notice.  As such, another VA 
examination should be scheduled.  VA has the authority to 
schedule an examination when such is necessary, and the 
veteran has an obligation to report for that examination.  
38 C.F.R. §§ 3.326, 3.655 (2007).

With respect to the veteran's claim of entitlement to a 
temporary total rating, the record reflects that he filed a 
claim in February 2005 after January 2005 surgery.  The claim 
for a temporary total rating was granted from January 6, 
2005, to April 1, 2005.  

As a procedural matter, the Board has construed 
correspondence received from the veteran dated May 2005 as a 
timely notice of disagreement as to that issue; however, no 
statement of the case (SOC) has ever been issued.  The Court 
has directed that where a veteran has submitted a timely 
notice of disagreement and the RO has not yet issued an SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

In order to put this issue in the correct procedural posture, 
the Board finds that an SOC should be provided on the issue 
of entitlement to an extension of a temporary total rating 
beyond April 2005 for surgical treatment necessitating 
convalescence for residuals of lumbar diskectomy.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outpatient treatment records 
from the Orlando and Brevard outpatient 
clinics for the period from May 2005 to 
the present.

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected low back 
disability.  The examiner should review 
the claims folder in conjunction with this 
request, and the examination report should 
indicate that such review has occurred.  

The examiner should state the ranges of 
motion of the lumbar spine and note the 
extent to which there is additional 
functional limitation due to factors such 
as pain, weakness, fatigability, 
incoordination, and lack of endurance.  
Any objective evidence of pain and 
functional loss should be noted.  The 
examiner should state whether or not there 
is any neurological disability associated 
with the veteran's lumbar spine 
disability.  

Additionally, the examiner should state 
whether the veteran experiences any 
incapacitating episodes (episodes of acute 
signs and symptoms due to intervertebral 
disc syndrome that require bed rest 
prescribed by a physician and treatment by 
a physician), and if so, how frequently.

3.  Then, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, issue a Supplemental 
Statement of the Case and allow the 
appropriate period for response.  
Thereafter, return the case to the Board.

4.  The RO should issue a statement of the 
case to the veteran and his representative 
on the issue of entitlement to extension 
of a temporary total rating beyond April 
2005 for surgical treatment necessitating 
convalescence for residuals of lumbar 
diskectomy.  The veteran is informed that 
the claim will be returned to the Board 
following the issuance of the statement of 
the case only if it is perfected by the 
filing of a timely and adequate 
substantive appeal.  If a timely 
substantive appeal is filed, the issue 
should be certified to the Board for 
appellate consideration.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case. The veteran 
need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

